DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 05 July 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                             
Response to Amendment
	Applicant’s amendment, filed 08 September 2020, has been reviewed and entered.  Claims 1-3, 6, 11, 13, 14, 16 are amended, leaving claims 1-20 pending.  This Office Action is a nonfinal rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 08 September 2020.  These drawings are unacceptable.  The submission contains to figures 1, a “replacement sheet” and an “annotated sheet.”  There should only be one figure 1.  The figure 1 labeled “replacement sheet” should be resubmitted alone in order to be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show vest attachments coupled to wrist strap attachments (claim 1), pants attachments coupled to wrist strap attachments (claim 2), vest attachments or wrist strap attachments coupled to ankle strap attachments (claim 13), the weights in claim 19 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the exercise vest is configured to be secured to a user independent of any other garment,” and specifically, “independent of any other garment” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter in claim 1 is “wherein the exercise vest is configured to be secured to a user independent of any other garment,” and specifically, “independent of any other garment.”  The originally filed disclosure is silent as to this feature and at least claims 2 and 13 directly contradict this recitation.
Claim 2 recites exercise pants.  Claim 2 depends from claim 1 which recites an exercise vest… independent of any other garment.”  One of ordinary skill in the art would expect “exercise pants” to be “any other garment.”  Therefore, claim 2 contradicts claim 1, because claim 1 recites a vest independent of any other garment and claim 2 recites a vest in combination with another garment (exercise pants).
Claim 13 recites an ankle strap.  Claim 13 depends from claim 1 which recites an exercise vest… independent of any other garment.”  One of ordinary skill in the art would expect “an ankle strap” to be “any other garment.”  Therefore, claim 13 contradicts claim 1, because claim 1 recites a vest independent of any other garment and claim 13 recites a vest in combination with another garment (ankle strap).

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is rendered indefinite by the recitation of “exercise pants.”  Claim 2 depends from claim 1 which recites an exercise vest… independent of any other garment.”  One of ordinary skill in the art would expect “exercise pants” to be “any other garment.”  Therefore, claim 2 contradicts claim 1, because claim 1 recites a vest independent of any other garment and claim 2 recites a vest in combination with another garment (exercise pants).
Claims 3 and 4 are rejected for depending from rejected claim 2.
Claim 13 is rendered indefinite by the recitation of an ankle strap.  Claim 13 depends from claim 1 which recites an exercise vest… independent of any other garment.”  One of ordinary skill in the art would expect “an ankle strap” to be “any other garment.”  Therefore, claim 13 contradicts claim 1, because claim 1 recites a vest independent of any other garment and claim 13 recites a vest in combination with another garment (ankle strap).
Claim 14 is rejected for depending from rejected claim 13.

Claim Rejections - 35 USC § 102

Claim(s) 1, 6, 7, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senegal (US 20070083975 A1).

As to claim 1, Senegal discloses a fitness garment (“Exercise system and components,” title, including “wearable components” as disclosed in the abstract), comprising:
an exercise vest (exercise vest 10) comprising a plurality of vest attachments (anchors 30-48), wherein the exercise vest is configured to be secured to a user independent of any other garment (as best understood and to the degree disclosed by Applicant, capable of being secured to a user independent of any other garment); and
a wrist strap (arm bands 100, which figure 1 shows are worn on the wearer’s wrists) comprising a plurality of wrist strap attachments (as shown in fig 5, 112, 106, 104, 102, 105, 108, 110, and/ or 103 are all for attaching or attached to something), wherein the fitness garment is configured to couple one of the plurality of vest attachments to any one of the plurality of wrist strap attachments (capable of coupling, for example 104 could be attached to one or more of 30-50 with resistance devices such as what is described in pp 0072-78).

As to claim 6, Senegal discloses the fitness garment of claim 1, wherein at least one of the plurality of vest attachments are positioned on the exercise vest such that when on a user the at least one of the plurality of vest attachments are at or near one of 

As to claim 7, Senegal discloses the fitness garment of claim 1, wherein the exercise vest further comprises a compartment configured to house weights or other external forces for resistance (pockets 60 are “for receiving free weights” as described in pp 0061).

As to claim 11, Senegal discloses the fitness garment of claim 1, wherein at least one of the plurality of wrist strap attachments are positioned on the wrist strap such that when, on a user, the at least one of the plurality of wrist strap attachments are at or near one of a distal aspect of the ulna, a distal aspect of the radius or a middle of the wrist (as shown in fig 5, at least one of 112, 106, 104, 102, 105, 108, 110, and/ or 103 is “at or near” the claimed human anatomy; Examiner notes that the term "near" is very broad and merely means "at, within, or to a short distance; close in space". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)).



As to claim 14, Senegal discloses the fitness garment of claim 13, wherein at least one of the plurality of ankle strap attachments are positioned on the ankle strap such that when on a user the at least one of the plurality of ankle strap attachments are at or near one of above a heel of the user or on an inner part of a leg above an inner ankle (at least one of 140, 138, 132, 146, 144, 134a, 136a, and/ or 148 is “at or near” the claimed human anatomy, as shown in the figures; Examiner notes that the term "near" is very broad and merely means "at, within, or to a short distance; close in space". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)).

As to claim 15, Senegal discloses the fitness garment of claim 1, wherein the exercise vest comprises one of nylon material (webbing 18 as shown in fig 2 is nylon as disclosed in pp 0045), knit material, rib knit material, reflective fabric or canvas material.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer (US 20150297938 A1).

As to claim 16, Dyer discloses exercise pants (exercise device 100 comprising pants 110 including strap 120) comprising: a waistband (see annotated fig 3 below) comprising a first plurality of attachments (130 as shown in annotated fig 3 below), each of the first plurality of attachments configured to be in an area of a user's hip when worn (capable of being and intended to be, as shown in annotated fig 3 below); a calf portion (see annotated fig 3 below) comprising a second plurality of attachments (130 as shown in annotated fig 3 below), each of the second plurality of attachments configured to be in an area of a medial aspect of the user's tibia when worn (capable of and intended to be as shown in annotated fig 3 below); and a thigh portion (see annotated fig 3 below) comprising a third plurality of attachments (130 as shown in annotated fig 3 below), each of the third plurality of attachments configured to be in an area at or near a mid-point of the user's Illiotibial band when worn (capable of being and intended to be as shown in annotated fig 3 below).  

    PNG
    media_image1.png
    902
    536
    media_image1.png
    Greyscale


As to claim 17, Dyer discloses the exercise pants of claim 16, wherein the exercise pants comprise one of nylon material (strap 120 is nylon as disclosed in pp 0036), knit material, rib knit material, reflective fabric or canvas material.  

As to claim 18, Dyer discloses the exercise pants of claim 16, wherein the first, second and third plurality of attachments comprise one of metal clips or rings (tabs 130 including attachment members 132 which are rings as shown in fig 4 and metal as disclosed in pp 0037).  

As to claim 20, Dyer discloses the exercise pants of claim 16, further comprising: an adjustable external strap configured to adjust to the user's leg (strap 120 is external to 140 and is capable of adjusting the circumference of the user’s leg by being tightened, loosened, or removed from the pants as disclosed in pp 0032; exercise accessory 150 is a strap as shown in fig 16 that is intended to adjust the position of the user’s leg).

Claim Rejections - 35 USC § 103

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senegal (US 20070083975 A1) as applied to claim 1 above, and further in view of Wilkinson (US 5186701 A).


Senegal does show the garment worn in combination with pants (figures 1 and 11), but not disclose the structure of the pants.
Wilkinson teaches a similar fitness garment (“Aerobic resistance exercise garment,” title) including exercise pants (pants 100 including shoes 102 and belt 50 as described in col 5 line 10-15 and shown in fig 7) comprising a plurality of pants attachments (see annotated fig 7 below), wherein the fitness garment is further configured to couple one of the plurality of pants attachments to any one of the plurality of wrist strap attachments (capable of coupling and intended to couple, such as via cords 104).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide exercise pants comprising a plurality of pants attachments for the purpose of offering “resistance during the movement of the arm or leg in a motion exercise” (Wilkinson abstract).

    PNG
    media_image2.png
    490
    440
    media_image2.png
    Greyscale


As to claim 3, Senegal as modified discloses the fitness garment of claim 2, wherein the one of the plurality of pants attachments are positioned on the exercise pants such that when on a user the one of the plurality of pants attachments are at or near one of a hip joint, a top of the soleus muscle or a mid-point of the Iliotibial band (at least one of the attachments shown in annotated Wilkinson fig 7 above is “at or near” the claimed human anatomy, as shown in the figures; Examiner notes that the term "near" is very broad and merely means "at, within, or to a short distance; close in space". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)).  

As to claim 4, Senegal as modified discloses the fitness garment of claim 2, wherein the exercise pants further comprise an external strap that is configured to adjust to a user's leg (Wilkinson cord 104).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senegal (US 20070083975 A1) as applied to claim 1 above, and further in view of Burdenko (US 5372565 A).

As to claim 5, Senegal discloses the fitness garment of claim 1, wherein the plurality of vest attachments and plurality of wrist strap attachments are one of clips or rings (anchors 30-40 are rings as described in pp 0053 and shown in the figures), but is silent as to the material of the rings.
Burdenko teaches a similar fitness garment (“Universal exercise device,” title) including “a plurality of ring pairs 40, 42, 44, 46, 48, 50, 52, 54, and 56” and “The rings can be made of metal or plastic.” (col 4 line 1-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide metal rings, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide metal rings, for the purpose of providing a material with the desired durability.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senegal (US 20070083975 A1) as applied to claim 1 above, and further in view of Cornish (US 20150258362 A1).

As to claim 8, Senegal does not disclose the fitness garment of claim 1, wherein the exercise vest further comprises wearable technology configured to provide data for a user's workout.  
Cornish teaches a similar fitness garment (“suit,” title) including wearable technology configured to provide data for a user's workout (sensors 230 gather data as disclosed in pp 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the vest of Senegal with “wearable technology” for the purpose of helping “the user gather data… to improve their results while training” (Cornish pp 0027).

As to claim 9, Senegal as modified discloses the fitness garment of claim 8, wherein the wearable technology comprises one of a heartbeat sensor (“heart rate,” Cornish pp 0027), an accelerometer (Cornish pp 0027), or a temperature sensor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senegal (US 20070083975 A1) in view of Cornish (US 20150258362 A1) as applied to claim 8 above, and further in view of Spears et al. (US 20140142864 A1).


Cornish does disclose gathering data but does not disclose any particular means of transmitting the data.  However, one of ordinary skill would expect the data to be transmitted by some means, otherwise there would be reason to gather the data.  A short range communication protocol transceiver is a known means of transmitting data.
Spears teaches a similar fitness garment (1) including a short range communication protocol transceiver configured to transmit the data to a further device (pp 0102).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a short range communication protocol transceiver to transmit the data gathered by Cornish’s sensors 230, for the purpose of transmitting measurement data (Spears pp 0102).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senegal (US 20070083975 A1) as applied to claim 1 above, and further in view of Schreiber et al. (US 20170028244 A1).

As to claim 12, Senegal does not disclose the fitness garment of claim 1, wherein the wrist strap further comprises an elastic strap configured to receive a thumb of the user.  
RESISTANCE TRAINING SYSTEM,” title) including the wrist strap (wrist strap 930 as shown in fig 50) further comprises an elastic strap configured to receive a thumb of the user (thumb panel 932 as shown in fig 50, and pp 0108 discloses various materials for the strap including neoprene which is known to have a degree of elasticity).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the wrist strap of Senegal with an elastic strap for the purpose of keeping the wrist strap in position while “the user's hands remain substantially unencumbered during training activities and able to perform routine motions, such as catching a ball” (Schreiber pp 0108).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 20150297938 A1) as applied to claim 16 above, and further in view of Wilkinson (US 5176600 A).

As to claim 19, Dyer does not disclose the exercise pants of claim 16, further comprising: a plurality of pockets, wherein each pocket is configured to accept weights to provide added resistance when the user is mobile.  
Wilkinson teaches a similar exercise pants (“Aerobic resistance exercise garment,” title, including garment 90 which is pants as shown in fig 5 and described in col 5 line 1-10) including a plurality of pockets (pockets 44 as shown in fig 5), wherein each pocket is configured to accept weights to provide added resistance when the user 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the exercise pants of Dyer with a plurality of pockets, for the purpose of increasing the load or resistance for the user during the exercise program (Wilkinson col 4 line 10-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar fitness garments and exercise pants cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732